IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEBRA K. CHILLAS, LORI A.                   : No. 643 MAL 2020
MCNAUGHTON AND MICHELE S. ACHEY,            :
                                            :
                   Respondents              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
MICHAEL B. REEDY,                           :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.